Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 1 of 8




                      EXHIBIT 129
Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 2 of 8
Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 3 of 8
Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 4 of 8
Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 5 of 8
Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 6 of 8
Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 7 of 8
Case 0:20-cv-60416-AMC Document 110-35 Entered on FLSD Docket 08/13/2021 Page 8 of 8
